Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 06/01/2022 has been entered. Claims 1-16 remain pending in the application. No claims were amended. 


Allowable Subject Matter

Claims 1-16 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1, directed towards  an imaging lens module with auto focus function, the closest cited prior art of Chou teaches (see Figs. 1-8) such an imaging lens module with auto focus function (i.e. as autofocus driving structure for installing a lens having optical axis, see Abstract, col. 1 line 26-col. 2 line 14, 52-col. 4 line 32), comprising: 
an imaging lens assembly, having an optical axis (i.e. lens 1 with optical axis L, col. 2 line 14, 52-col. 4 line 32, Figs. 1-3), and the imaging lens (1) assembly comprising: 
an object-side lens element (i.e. as lens 1 has a lens on object side of the assembly 1, as depicted in e.g. Fig. 1-2, col. 2 line 52-col. 4 line 32); 
an electromagnetic driving component assembly (i.e. driving component 30, col. 2 line 52-col. 4 line 32), configured to drive the imaging lens assembly to move in a direction parallel to the optical axis (i.e. as 30 is auto-focus driving unit, col. 3 lines 9-59]), and the electromagnetic driving component assembly (30)comprising: 
a first driving component, being electrically conductive and configured for an electric current to flow through (e.g. coil 31, col. 3 lines 9-59, Figs. 2-3); and 
a second driving component, providing a permanent magnetic field toward the first driving component (first magnetic unit 32 permanent magnetic field toward 31, col. 3 lines 9-59, Figs. 2-3); 
wherein the electromagnetic driving component assembly drives the imaging lens assembly to move in the direction parallel to the optical axis (as 30 drives 1  for autofocus  function as auto-focus unit, in direction of L axis, col. 3 lines 9-59, Figs. 2-3) by a Lorentz force generated by an electromagnetic interaction between the first driving component and the second driving component (i.e. as the driving force is Lorentz force generated by interaction of coil electromagnet 31 and permanent magnet unit 32, col. 3 lines 9-59, Figs. 2-3); and 
a lens carrier (i.e. as lens assembly includes the lens carrier since it carries lenses inside and lens retainer part 20, as depicted Figs. 1-3,  col. 2 line 52-col. 4 line 32), for the imaging lens assembly to be mounted thereto such that the imaging lens assembly can be wholly driven to move in the direction parallel to the optical axis by the Lorentz force (i.e. as lenses in the lens assembly 1 are mounted in 1, 20 and driven by 30 along L utilizing Lorentz force between 31 and 32, col. 2 line 52-col. 3 line 59), and the lens carrier (1, 20) comprising: 
an object-side part, located at an object-side end of the lens carrier (i.e. as top/object side part of 1, see Figs. 1-2, col. 2 line 52-col. 3 line 59) and the object- side part comprising: 
a tip-end minimal aperture (i.e. as minimal aperture on top/object side of 1, as depicted in Figs.1-2), configured for light to travel through in the imaging lens assembly (as the incident light travels through minimal aperture on top/object side of 1, as depicted in Figs.1-2); and 
Page 2 of 12Application No. 16/700,995 Attorney Docket Number T1213.10857US01Responsive to Office Action dated March 18, 2022a first annular mounting surface, facing toward an image side (i.e. as inside mounting surface of 1 at the object-side lens rests and facing image side, base 12, as best depicted in Figs. 1-2, 4); and 
a mounting structure (i.e. as lens retainer 20, see Figs. 2-3, col. 2 line 52-col. 3 line 59) configured for one of the first driving component and the second driving component to be mounted thereto (i.e. as coil 31 mounted onto 20, see Figs. 2-, col. 2 line 52-col. 3 line 59); 
wherein the lens carrier further comprises a plurality of plate portions (i.e. as plate portions of 20, as depicted in Figs. 1-2, col. 2 line 52-col. 3 line 59), and the plurality of plate portions are located at the mounting structure and configured, together with the mounting structure, for the one of the first driving component and the second driving component to be mounted thereto (i.e. as plate portions of 20 are configured for mounting coil 31, see Figs. 1-2, col. 2 line 52-col. 3 line 59); 
wherein the object-side part of the lens carrier further comprises a tapered surface (i.e. as tapered surface(s) on inner aperture portion of 1, also outer portions of lens 1, as depicted in Figs. 1-2, 4, e.g. col. 2 line 52-col. 3 line 59), the tapered surface surrounds the tip-end minimal aperture (i.e. as minimal aperture surrounded by inner aperture portion of 1, also outer portions of lens 1, as depicted in Figs. 1-2, 4), an area surrounded by the tapered surface tapers off from the image side to an object side (i.e. as conical area of 1, surrounded with inner aperture portion of 1, also outer portions of lens 1, as depicted in Figs. 1-2, 4), and the tapered surface extends to the first annular mounting surface (i.e. as the inner aperture portion of 1 extends to inside mounting surface of 1 where the object-side lens is, as depicted in Figs. 1-2, 4); and 
wherein an axial distance on the optical axis between the tip-end minimal aperture and the first annular mounting surface is h (i.e. as distance along optical axis L or axial thickness from inner aperture portion of 1 to the inside mounting surface of 1 from minimum aperture, as depicted in Figs. 1-2, 4), an angle between each of the plurality of plate portions and the first annular mounting surface is  (i.e. as the plate portions of 20 on which 31 is mounted are parallel to optical axis L and as the inside mounting surface of 1 is perpendicular to optical axis L, there is a right angle between the two, see Figs. 1-3, 4), and the following condition is satisfied:
80 [deg.] <   < 100 [deg.]  (i.e. as given that the plate portions of 20 on which 31 is mounted are parallel to optical axis L and as the inside mounting surface of 1 is perpendicular to optical axis L, there is a right angle between the two, see Figs. 1-3, 4). 
Chou, is silent about lens assembly 1, 20 having an optical shielding plate, having an object-side surface, an image-side surface and a bore surface, and the bore surface being connected to the object-side surface and the image- side surface; that the optical shielding plate is disposed on an object side of the object-side lens element, the image-side surface of the optical shielding plate is in physical contact with the object-side lens element, and there is no additional optical lens element disposed on the object side of the object-side lens element; and the first annular mounting surface being for the optical shielding plate to be mounted thereon,
However, some of these features are obvious over cited prior art of Wei et al. (of record, see information Disclosure Statement dated 12/02/2019,  US 20170139172 A1), as Wei teaches in the same field of invention of a lens module (see Figs. 1-3, Title, Abstract, paragraphs [01, 09-15]) and further teaches an optical shielding plate (3), having an object-side surface, an image-side surface and a bore surface, and the bore surface being connected to the object-side surface and the image- side surface (see 3 as disclosed in paragraphs [09-15], Figs. 1-3); wherein the optical shielding plate is disposed on an object side of the object-side lens element, the image-side surface of the optical shielding plate is in physical contact with the object-side lens element (i.e. as 3 is on object side of lens 21, Figs. 1-3), and there is no additional optical lens element disposed on the object side of the object-side lens element (Figs. 1-3); and the first annular mounting surface being for the optical shielding plate to be mounted thereon (i.e. as 3 is on inner mounting wall surface of first barrel wall 11 of barrel 1, Figs. 1-3), as it would be obvious to modify and adjust the lens 1 of Chou adding the aperture stop 3 according to teachings of Wei in order to block off stray light, and since such aperture stop creates directly light hole for the protruding portion of the first lens, so that the wall thickness of the first barrel wall can be very thin, thereby the height and weight of entire lens module is reduced (paragraph [15]). 
However, regarding claim 1, the prior art of Chou taken either singly or in combination with cited prior art of Wei or Lin (of record) fails to anticipate or fairly suggest such as imaging lens module with auto focus function including the specific arrangement where the axial distance on the optical axis between the tip-end minimal aperture and the first annular mounting surface as h (as disclosed in Chou and equivalent in Wei, above, Figs. 1-2) satisfies the following condition 0.15 [mm] <= h <= 1.3 [mm], and also in combination with all other claimed limitations of claim 1. Moreover, the cited prior art of Lin discloses the axial distance of a stop 100 within the claimed range, but the stop 100 does not correspond to the part of lens carrier object side part where the distance h is precisely defined by the claim limitations. Hence the thickness of stop 100 of Lin can not be relied upon for thickness of a different part in the present application. 

With respect to claims 2-16, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872